                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                          :
KAREL ALVAREZ & JUAN TELLADO,             :          CIVIL ACTION
Individually and on behalf of all persons :
similarly situated,                       :
                      Plaintiffs,         :          No. 16–2705
                                          :
            v.                            :
                                          :
BI INCORPORATED,                          :
                                          :
                  Defendant.              :
__________________________________________:


                                        ORDER

      AND NOW, this 6th day of April, 2020, upon consideration of “Plaintiffs’ Unopposed

Motion for Approval of the Settlement Agreement and Attorneys’ Fees and Costs” (ECF No.

87), it is hereby ORDERED that the motion is DENIED without prejudice. The parties may

submit a revised settlement agreement, which addresses the issues identified in the

accompanying Memorandum Opinion, within 30 days from the date of this Order.



                                        BY THE COURT:



                                        /s/ Mitchell S. Goldberg
                                        MITCHELL S. GOLDBERG, J.
